DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a conductive electrode over the dielectric layer over the first active area, the second active area, the third active area, the first isolation region, and the second isolation region, wherein the conductive electrode comprises a first plate of a first capacitor over the first active area, a gate of a transistor over second active area, and a first plate of a second capacitor over the third active area, wherein the first active area forms a second plate of the first capacitor, wherein the third active area forms a second plate of the second capacitor”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein a first plate of the second capacitor comprises a second doped region of the substrate; and a transistor in a third region of the substrate, source/drain regions and a channel region of the transistor comprising a third doped region of the substrate, as recited in claim 7.

The primary reason for the allowance of the claims is the inclusion of the limitation “the first dielectric region and the second plate filling a recess in the first doped region; a second capacitor comprising a third plate, a fourth plate, and a second dielectric region interposed between the third plate and the fourth plate, the third plate comprising a second doped region of the substrate; and a transistor comprising source/drain regions, a channel region interposed between the source/drain regions, and a gate electrode overlying the channel region, wherein the second plate, the fourth plate, and the gate electrode comprise a conductive layer, the conductive layer extending continuously over the first plate, the third plate, and the channel region”, with combination of remaining features, as recited in claim 17.

KUROKI et al (US 2008/0203483 A1) discloses silicon substrate, gate electrodes of the MISFETs extend in the row direction to cross the active regions arranged in the row direction. One active region is crossed by two gate electrodes  and thereby two MISFETs are formed therein, which share a central source diffused region and have respective drain diffused regions sandwiching therebetween the shared source diffused region (Fig [2], Para [0024]).

However, KUROKI fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 7 and 17.

Claims 2-6, 8-16 and 18-20 are allowed as those inherit the allowable subject matter from clams 1, 7 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898